—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered January 6, 1998, convicting defendant, after a jury trial, of unlawful imprisonment in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. The credible evidence clearly established that the police had, at the very least, a sufficient basis for a common-law inquiry (see, People v De Bour, 40 NY2d 210, 223), during which inquiry the complainant arrived at the scene and made an identification that was not the result of undue suggestion (see, People v Duuvon, 77 NY2d 541).
By affirmatively requesting that unlawful imprisonment in the first degree be submitted to the jury as a lesser included offense of kidnapping, defendant waived his right to challenge such submission on appeal (People v Richardson, 88 NY2d 1049). The record fails to support defendant’s assertion on appeal that trial counsel actually objected to this submission. In any event, there was a reasonable view of the evidence supporting submission of the lesser offense. Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.